MEMORANDUM **
Mander Singh, native and citizen of India, seeks review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider the BIA’s order upholding an immigration judge’s order of removal and the BIA’s order denying a subsequent motion to reconsider. We review for abuse of discretion the denial of a motion to reconsider. See Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005). We deny the petitions for review.
The BIA was within its discretion in denying Singh’s first motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior decision affirming the IJ’s order. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc). The BIA did not abuse its discretion when it denied Singh’s second motion to reconsider as numerically barred. 8 U.S.C. § 1229a(c)(6)(A).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.